Citation Nr: 0914255	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-20 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ear drum 
perforation.

4.  Entitlement to an initial compensable rating for 
residuals - including a scar, of a shrapnel wound to the 
lower left chest wall.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
October 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
that decision, the RO determined the Veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for service connection for bilateral hearing 
loss.  The RO also denied his claims for service connection 
for tinnitus and for residuals of a perforation of his right 
eardrum.  But the RO granted his claim for service connection 
for residuals, including a scar, of a shrapnel wound to his 
lower left chest wall and assigned an initial 0 percent 
(i.e., noncompensable) rating retroactively effective from 
November 27, 2002.  He appealed all claims, including for a 
higher initial rating for his shrapnel wound residual scar.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).

In March 2007 the Board determined there is new and material 
evidence to reopen the claim for service connection for 
bilateral hearing loss.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92 (March 4, 1992).  Upon 
reopening the claim, the Board remanded the underlying claim 
for service connection for bilateral hearing loss and the 
other claims to the RO, via the Appeals Management Center 
(AMC), for additional development and consideration.  In June 
2007 the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny these claims and returned the file 
to the Board for further appellate review.




FINDINGS OF FACT

1.  There is no competent and credible evidence attributing 
the Veteran's bilateral hearing loss, tinnitus, and right ear 
drum perforation to his military service.  

2.  The scar on the Veteran's chest region measures less than 
144 square inches (929 square centimeters).  The scar is 
stable and not painful on examination.  The scar is 
superficial and there is no associated limitation of 
function, including limitation of motion.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by his military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The Veteran's right ear drum perforation was not incurred 
in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

4.  The criteria are not met for an initial compensable 
disability rating for residuals - including a scar, of a 
shrapnel wound to the lower left chest wall.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, 
Diagnostic Codes 7801-7805 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
and December 2003, and March 2007.  Those letters informed 
him of the evidence required to substantiate his claim and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that March 2007 letter 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claims.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated 
the claims in the June 2007 SSOC - including considering any 
additional evidence received in response to that additional 
notice.  See again, Mayfield IV and Prickett, supra.

Moreover, the RO sent another Dingess letter in June 2007, 
concurrently with the June 2007 SSOC, and there has been no 
reason to again go back and readjudicate the claims, such as 
in another SSOC, because the Veteran has not submitted any 
additional evidence in response to that additional Dingess 
notice.  38 C.F.R. §§ 19.31, 19.37 (West 2002 and Supp. 
2007).  That is to say, the absence of another SSOC after the 
most recent notice is not prejudicial because the result of 
such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records (SPRs), and at the 
Board's remand request arranged for VA compensation 
examinations for a medical nexus opinion concerning the cause 
of his right ear drum perforation, bilateral hearing loss, 
and tinnitus - including, in particular, in terms of whether 
each is attributable to his military service, respectively.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  These VA examinations 
were performed, and requested opinions provided, in April 
2007.  And the Veteran has submitted private treatment 
records.  Therefore, the Board is satisfied the RO/AMC made 
reasonable efforts to obtain any identified medical records.

In addition, in March 2007 the Board remanded the claim for 
an initial compensable rating for residuals - including a 
scar, of a shrapnel wound to the lower left chest wall, for 
the RO to arrange a VA compensation examination to assess the 
severity of that disorder.  The record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, the VA compensation 
examination of the Veteran's scar was in April 2007, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of the scar disorder is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity of 
the condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  .  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to Service Connection for 
Bilateral Hearing Loss, Tinnitus, and Right Ear Drum 
Perforation

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Organic diseases of the nervous system - such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 
(31st ed. 2007).

There is no disputing that the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, that is, proof of the existence of current 
disabilities of his bilateral hearing loss and right ear drum 
perforation.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
The April 2007 VA audiology examination report confirmed he 
currently has bilateral sensorineural hearing loss And there 
are obviously residuals of a perforated right ear drum, as he 
has required two tympanoplasty procedures since 1980.  
Moreover, the April 2007 VA ear disease examiner found 
spotted tympanosclerosis of both tympanic membranes, more 
involved on the right side.  

In addition, although tinnitus was not objectively confirmed, 
the Board concedes for the sake of argument that he currently 
has tinnitus.  The April 2007 VA examiner merely noted he has 
"subjective bilateral tinnitus," without objective 
confirmation.  In addition, a May 1997 private treatment 
record by Dr. G.G., also noted his complaints of ringing in 
the ears for two weeks, but failed to objectively confirm 
those contentions.  

Most fatal to his claims is the lack of competent evidence 
establishing a correlation between his current hearing loss, 
tinnitus, and right ear drum perforation disabilities, 
respectively, and his period of active military duty.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Regarding his hearing loss and tinnitus claims, the Veteran's 
STRs show he was treated for residuals of being struck by the 
tip of a blasting cap on his lower left chest in May 1968.  
His proximity in that incident to such an explosive device 
suggests he may have sustained acoustic trauma.  On the other 
hand, the Veteran's STRs are completely unremarkable for any 
objective finding of tinnitus, bilateral hearing loss, or 
right ear drum perforation or any right ear disease during 
service, providing highly probative evidence against his 
claims.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Lastly, his separation examination shows he complained of ear 
trouble and running ears on his report of medical history, 
although objective findings showed his hearing was within 
normal limits bilaterally, and were silent regarding any 
tinnitus or ear disease.  

Chronologically, the first medical evidence in the claims 
file of any perforation of the Veteran's right ear drum is 
found in a private ear surgery report from April 1980, by Dr. 
J.C., which included a diagnosis of chronic otitis media.  A 
right exploratory tympanoplasty was performed with canal 
plasty and insertion of a tube.  Dr. J.C. noted the Veteran's 
history of intermittent ear drainage and decreased hearing on 
the right side was documented only back to 1974, which was 
some six years following his discharge from the military in 
1968.  There was no indication of prior surgery or 
perforation of his right ear drum.  It appears he received 
further treatment for his perforated right ear drum, and 
underwent a second right ear tympanoplasty procedure in 
September 1994.  

But even acknowledging there is proof of the Veteran's 
claimed disabilities, and even conceding he suffered acoustic 
trauma in-service, there still is no competent medical 
evidence of a link between in-service injury or disease and 
his current disabilities.  Hickson v. West, 12 Vet. App. 247, 
252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  Although review 
of the evidence reveals what may be arguably characterized as 
acoustic trauma in service, there is no competent evidence 
linking his current hearing loss, tinnitus, or right ear drum 
perforation disabilities, respectively, to service.  Indeed, 
most significant is the April 2007 VA compensation 
examination report, which provided competent medical evidence 
specifically discounting the notion that either his bilateral 
hearing loss or right ear drum perforation was attributable 
to service.  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
The VA examiner based this finding upon the fact that hearing 
loss and right ear drum perforation would have occurred at 
the time of in-service noise exposure, not subsequently, as 
is the case here.  Moreover, the examiner concluded that an 
opinion on tinnitus etiology cannot be rendered without 
resort to mere speculation, due to the lack of objective 
findings of tinnitus in the claims file.  Thus, the April 
2007 VA examiner reviewed the claims file and provided a 
sound rationale for his opinion.  

In contrast, the evidence submitted by the Veteran in support 
of his claims cannot be held to be competent evidence of 
nexus to service.  The November 1978 VA compensation examiner 
indicated that the Veteran had a history of hearing loss, and 
frequent ear infections and otitis media since 1967 (i.e., 
starting when in the military).  The basis for these remarks 
was unclear, but there is no indication that his claims file 
was reviewed, and so, it appears that the examiner was merely 
reporting the complaints of the Veteran.  

Similarly, with respect to the Veteran's right ear 
perforation claim, a November 2003 letter by Dr. R.M., an 
internal medicine physician, reports the Veteran's 
contentions that he sustained a bullet wound to his chest 
during the Vietnam War and that he also suffered from 
concurrent barotraumas causing tympanic membrane rupture of 
his eardrums.  It does not appear, however, this opinion was 
based on any physical examination of the Veteran's ear, or 
review of his pertinent medical and other history in the 
claims file.  Rather, it appears that Dr. R.M. was only 
treating and physically examining the Veteran for residual 
chest problems, due to his in-service gunshot wound.  

The Board emphasizes that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Since the November 1978 VA examiner and Dr. 
R.M.'s November 2003 statements, respectively, failed to 
provide any independent medical finding, comment, or opinion, 
confirming the Veteran's self-reported history, these reports 
do not support the Veteran's claims for bilateral hearing 
loss, right ear drum perforation, or tinnitus.  

The Board acknowledges there may have been acoustic trauma, 
but the absence of any documented post-service complaint or 
treatment for ear problems and hearing loss for nearly six 
years after service is also worth bearing in mind.  See Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(indicating it is appropriate to consider the Veteran's 
entire medical history, including a lengthy period of absence 
of relevant complaints.)

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claims.  While he may well believe that his current bilateral 
hearing loss, tinnitus, and right ear drum perforation 
disabilities, respectively, are traceable back to in-service 
acoustic trauma mentioned, as a layman without medical 
expertise, he is not qualified to render a medical opinion 
concerning the cause of these current disorders.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss, tinnitus, and right ear drum perforation.  So there is 
no reasonable doubt to resolve in the Veteran's favor, and 
these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis-Entitlement to Initial Compensable Rating for 
Shrapnel Wound Residuals, of the Lower Left Chest Wall., 
including a Scar

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, the Board finds that some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In this case, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

A compensable disability rating is warranted for a scar that 
is deep or that causes limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); for a 
superficial scar that does not cause limited motion but which 
covers an area of 144 square inches (929 sq. cm.) or greater; 
for an unstable, superficial scar; for a superficial scar 
that is painful on examination; or for a scar that causes 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DCs 7801, 7802, 7803, 7804, 7805.  

In an August 2003 rating decision, the RO granted his claim 
for service connection for residuals, including a scar, of a 
shrapnel wound to his lower left chest wall and assigned 
an initial 0 percent (i.e., noncompensable) rating 
retroactively effective from November 27, 2002, under 
Diagnostic Code 7805, for limitation of function of the 
affected part.  STRs show the Veteran underwent surgery in 
May 1968 for removal of the tip of a blasting cap that was 
embedded in his abdominal wall.  Subsequent records indicate 
the wound looked clean and healed without infection.  

More recently, an August 2003 VA examination indicated he had 
a faint scar on the lower left chest well, with no elevation 
of the surface contour.  Although the Veteran complained of a 
depression superior to the scar, the VA examiner found none 
upon objective examination.  The August 2003 VA examination 
found the scar to be superficial, with no adherence to 
underlying tissue, no underlying tissue loss or damage, and 
smooth skin; the scar was not unstable and there is no 
ulceration or breakdown of the skin; no limitation of motion; 
non-disfiguring; and not tender to palpation.  The area of 
the scar was measured to be 2cm long by 0.5cm wide.  

In November 2003, the Veteran submitted a letter wherein a 
private physician, R.M., reported the Veteran had sustained a 
bullet wound in Vietnam.  Specifically, Dr. R.M. opined that 
the bullet caused internal damage to structures below the 
skin upon physical examination.  

The April 2007 VA examination report found that the scar is 
2cm long x .5cm wide, unchanged since the April 2003 rating 
decision.  The scar was found to be not tender to palpation; 
well-healed scar with no problems; not causing problems with 
any of his bone structure; no defects in the sternum or 
ribcage; no adherence to underlying tissue; the scar is 
superficial and not deep; the scar is not unstable, and no 
ulceration or breakdown of the skin; and the skin over the 
scar is smooth, with no induration, inflammation, or 
ulceration.  Also, the examiner found no pain in the scar on 
examination.  The examiner added there is no limitation of 
motion or other limitation of function caused by the scar.  
X-ray results showed no abnormalities.  And the physical 
examination revealed his heart was normal and his lungs were 
clear.

The overall medical evidence of record demonstrates no basis 
for the Board to assign a compensable disability rating for 
the Veteran's scar on the chest region.  The objective 
findings of record show his scar is superficial and stable, 
precluding consideration of Diagnostic Code 7801 (deep 
scars).  Although Dr. R.M. indicated that the Veteran had 
internal damage to structures below the skin upon physical 
examination, this was not supported by findings of the two VA 
examinations.  Indeed, thorough physical examinations in 
August 2003 and April 2007 both found no evidence of anything 
more than a faint and superficial scar, with no underlying 
tissue adherence, loss, or damage.   And the April 2007 VA 
examination X-ray further confirmed that there were no 
abnormalities in his chest area, as well as a normal heart 
and clear lungs.  Thus, whereas Dr. R.M.'s finding on 
"internal damage to structures below the skin" lacks 
specific findings or a detailed rationale, in contrast, the 
findings of the VA examinations are highly detailed and even 
supported by X-ray evidence.  Moreover, the August 2003 and 
April 2007 VA examinations revealed the scar does not cause 
any limitation of function, including limitation of motion.  
This precludes consideration of 7805, for rating scars on 
limitation of function of the affected part-here, the chest 
region.  

The scar is also stable, precluding consideration of 
Diagnostic Code 7803 (unstable scars). The scar is 
superficial, but it was not tender or painful on either VA 
examination, precluding consideration of Diagnostic Code 7804 
(scars, superficial, painful on examination).  Consequently, 
the Board finds that the most appropriate Diagnostic Code for 
consideration of this claim for a compensable initial rating 
is Diagnostic Code 7802.  See also Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if it is supported by explanation and evidence).  

Under Diagnostic Code 7802 (for scars, other than the head, 
face, or neck, that are superficial and do not cause limited 
motion), a compensable rating can be assigned if the scar 
covers an area of 144 square inches (929 sq. cm.) or greater.  
However, there is no possibility for a compensable rating 
under this Diagnostic Code, as the Veteran's scar was 
consistently measured to only be is 2cm long x .5cm wide, or 
1 square cm.  This is hardly sufficient to approach the 
requisite area for a compensable rating under Diagnostic Code 
7802.  

Since the Veteran's scar disability has never been more than 
0 percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  As the preponderance of 
the evidence is against the Veteran's claim for an initial 
compensable disability for his service-connected scar 
disability, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his initial 0 percent (i.e., 
noncompensable) rating schedular rating.  See 38 C.F.R. 
§ 4.1, indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for this disability by the regular 
rating schedule.  His evaluation and treatment has been 
primarily-if not exclusively, on an outpatient basis, not as 
an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.

The claim for service connection for right ear drum 
perforation is denied.

The claim for an initial compensable rating for residuals - 
including a scar, of a shrapnel wound to the lower left chest 
wall, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


